Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, 5, 6, 11, 12, 14, 15, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yuan  et al (U.S. Pub No. 2021/0022129 A1)


1. Yuan teaches a method of wireless communications performed by a user equipment (UE), comprising: receiving an indication from a base station (BS) that multiplexing of hybrid automatic retransmission request (HARQ) information and channel state information (CSI) is enabled in all physical uplink control channel (PUCCH) resources [par 0050, The simultaneous transmission indicator is transmitted from the network device 110 and is configured for the terminal device 120 on the basis of PUCCH format. A simultaneous transmission indicator may be referred to as PUCCH-Fx -simultaneous-HARQ-ACK-CSI, where x represents the corresponding PUCCH format index (x=2,3,4). The terminal device 120 may determine that all the PUCCH resources associated with PUCCH formats 2 and 3 can be used for simultaneous transmission of the ACK/NACK feedback and CSI], generating a first CSI report regarding a first downlink (DL) channel from the BS [par 0067, the PUCCH collision of multiple CSI reporting is solved based on the resource indicator which is transmitted in downlink control information], multiplexing a HARQ response to a transmission from the BS and the first CSI report in a PUCCH [par 0078, In these examples, the terminal device 120 may multiplex the different types of UCI and transmit the multiplexed UCI using one PUCCH resource. Specifically, the terminal device 120 may multiplex the SR(s) with the CSI reports to obtain multiplexed UCI and then transmit the multiplexed UCI using the PUCCH resource 720], and transmitting the PUCCH to the BS via one of the PUCCH resources [par 0075, In these examples, a PUCCH resource 710 is configured by the network device 110 for transmitting one or more SRs, and a PUCCH resource 720 is determined by the terminal device 120 for transmitting the multiple CSI reports. The PUCCH resource 720 may be the one that is determined according to the embodiments as described with reference to any one of FIGS. 6A-6D]

2. Yuan illustrate the method of claim 1, wherein the multiplexing comprises: multiplexing the HARQ response, the first CSI report, and a scheduling request (SR) in the PUCCH [par 0076, Specifically, the terminal device 120 transmits the CSI reports using the PUCCH resource 720 and transmits the SR(s) using the PUCCH resource 710]

par 0050, The simultaneous transmission indicator is transmitted from the network device 110 and is configured for the terminal device 120 on the basis of PUCCH format. A simultaneous transmission indicator may be referred to as PUCCH-Fx -simultaneous-HARQ-ACK-CSI, where x represents the corresponding PUCCH format index (x=2,3,4). The terminal device 120 may determine that all the PUCCH resources associated with PUCCH formats 2 and 3 can be used for simultaneous transmission of the ACK/NACK feedback and CSI].


5. Yuan illustrates a method of wireless communications performed by a user equipment (UE), comprising: receiving, from a base station (BS), a plurality of indications, wherein each indication indicates whether multiplexing of hybrid automatic retransmission request (HARQ) information and channel state information (CSI) is enabled on a corresponding physical uplink control channel (PUCCH) resource [table 3, par 0050, The simultaneous transmission indicator is transmitted from the network device 110 and is configured for the terminal device 120 on the basis of PUCCH format. A simultaneous transmission indicator may be referred to as PUCCH-Fx -simultaneous-HARQ-ACK-CSI, where x represents the corresponding PUCCH format index (x=2,3,4). The terminal device 120 may determine that all the PUCCH resources associated with PUCCH formats 2 and 3 can be used for simultaneous transmission of the ACK/NACK feedback and CSI], and wherein one or more indications claim 33, the terminal device further multiplexes HARQ-ACK (Hybrid Automatic Repeat Request-Acknowledgement) information with the first CSI report and the second CSI report in the third PUCCH resource]; generating a first CSI report regarding a first downlink (DL) channel from the BS [par 0067, the PUCCH collision of multiple CSI reporting is solved based on the resource indicator which is transmitted in downlink control information], obtaining a HARQ response to a transmission from the BS; multiplexing the HARQ response and the first CSI report in a PUCCH, wherein the PUCCH corresponds to a first PUCCH resource that corresponds to a first indication of the one or more indications [claim 36, a first PUCCH (Physical Uplink Control Channel) resource for a first CSI (Channel State Information) report and a second PUCCH resource for a second CSI report; in response to the terminal determining that the first PUCCH resource and the second PUCCH resource overlap]; determining based on the first indication to not drop the first CSI report in the PUCCH [par 0052, the PUCCH resources in different PUCCH sets first and then selecting the PUCCH resource from the determined PUCCH resource based on the simultaneous transmission indicator, it is ensured that the selected PUCCH resource can be used for simultaneous transmission of the ACK/NACK feedback and CSI. Thus, the CSI will be dropped rarely in the case of PUCCH collision], and transmitting the PUCCH to the BS via a first PUCCH resource of the plurality of PUCCH resources [par 0075, In these examples, a PUCCH resource 710 is configured by the network device 110 for transmitting one or more SRs, and a PUCCH resource 720 is determined by the terminal device 120 for transmitting the multiple CSI reports. The PUCCH resource 720 may be the one that is determined according to the embodiments as described with reference to any one of FIGS. 6A-6D]

6. Yuan conveys the method of claim 5, wherein: the multiplexing further comprises multiplexing a scheduling request (SR) with the HARQ response and the first CSI report [par 0076, Specifically, the terminal device 120 transmits the CSI reports using the PUCCH resource 720 and transmits the SR(s) using the PUCCH resource 710]


11. (Original) A method of wireless communications performed by a user equipment (UE), comprising: receiving, from a base station (BS), a plurality of indications, wherein each indication indicates whether multiplexing of hybrid automatic retransmission request (HARQ) information and channel state information (CSI) is enabled on a corresponding physical uplink control channel (PUCCH) resource[par 0050, The simultaneous transmission indicator is transmitted from the network device 110 and is configured for the terminal device 120 on the basis of PUCCH format. A simultaneous transmission indicator may be referred to as PUCCH-Fx -simultaneous-HARQ-ACK-CSI, where x represents the corresponding PUCCH format index (x=2,3,4). The terminal device 120 may determine that all the PUCCH resources associated with PUCCH formats 2 and 3 can be used for simultaneous transmission of the ACK/NACK feedback and CSI]; determining, based on a first indication of the plurality of indications, that multiplexing of HARQ information and CSI is enabled in all of the PUCCH resources[par 0052, the PUCCH resources in different PUCCH sets first and then selecting the PUCCH resource from the determined PUCCH resource based on the simultaneous transmission indicator, it is ensured that the selected PUCCH resource can be used for simultaneous transmission of the ACK/NACK feedback and CSI. Thus, the CSI will be dropped rarely in the case of PUCCH collision]; generating a first CSI report regarding a first downlink (DL) channel from the BS [par 0067, the PUCCH collision of multiple CSI reporting is solved based on the resource indicator which is transmitted in downlink control information]; multiplexing a HARQ response to a transmission from the BS and the first CSI report in a PUCCH[par 0078, In these examples, the terminal device 120 may multiplex the different types of UCI and transmit the multiplexed UCI using one PUCCH resource. Specifically, the terminal device 120 may multiplex the SR(s) with the CSI reports to obtain multiplexed UCI and then transmit the multiplexed UCI using the PUCCH resource 720]; and transmitting the PUCCH to the BS via one of the PUCCH resources[par 0075, In these examples, a PUCCH resource 710 is configured by the network device 110 for transmitting one or more SRs, and a PUCCH resource 720 is determined by the terminal device 120 for transmitting the multiple CSI reports. The PUCCH resource 720 may be the one that is determined according to the embodiments as described with reference to any one of FIGS. 6A-6D].

12. Yuan creates the method of claim 11, wherein the multiplexing comprises: multiplexing the HARQ response, the first CSI report, and a scheduling request (SR) in the PUCCH [par 0076, Specifically, the terminal device 120 transmits the CSI reports using the PUCCH resource 720 and transmits the SR(s) using the PUCCH resource 710]


14. Yuan describe a method of wireless communications performed by a user equipment (UE), comprising: receiving, from a base station (BS), a plurality of indications, wherein each indication indicates whether multiplexing of hybrid automatic retransmission request (HARQ) information and channel state information (CSI) is enabled on a corresponding physical uplink control channel (PUCCH) resource[table 3, par 0050, The simultaneous transmission indicator is transmitted from the network device 110 and is configured for the terminal device 120 on the basis of PUCCH format. A simultaneous transmission indicator may be referred to as PUCCH-Fx -simultaneous-HARQ-ACK-CSI, where x represents the corresponding PUCCH format index (x=2,3,4). The terminal device 120 may determine that all the PUCCH resources associated with PUCCH formats 2 and 3 can be used for simultaneous transmission of the ACK/NACK feedback and CSI], and wherein one or more indications of the plurality of indications indicates that multiplexing of the HARO information and the CSI is enabled in a plurality of PUCCH resources [claim 33, the terminal device further multiplexes HARQ-ACK (Hybrid Automatic Repeat Request-Acknowledgement) information with the first CSI report and the second CSI report in the third PUCCH resource]; determining, based on a first indication of the plurality of indications, that multiplexing of the HARO information and the CSI is enabled in a first PUCCH resource and all PUCCH resources having a larger payload size than the first PUCCH resource[claim 33, the terminal device further multiplexes HARQ-ACK (Hybrid Automatic Repeat Request-Acknowledgement) information with the first CSI report and the second CSI report in the third PUCCH resource]; generating a first CSI report regarding a first downlink (DL) channel from the BS [par 0067, the PUCCH collision of multiple CSI reporting is solved based on the resource indicator which is transmitted in downlink control information]; multiplexing a HARQ response to a transmission from the BS and the first CSI report in a PUCCH [par 0052, the PUCCH resources in different PUCCH sets first and then selecting the PUCCH resource from the determined PUCCH resource based on the simultaneous transmission indicator, it is ensured that the selected PUCCH resource can be used for simultaneous transmission of the ACK/NACK feedback and CSI. Thus, the CSI will be dropped rarely in the case of PUCCH collision]; and transmitting the PUCCH to the BS via one of the plurality of PUCCH resources having a larger payload size than the first PUCCH resource [par 0075, In these examples, a PUCCH resource 710 is configured by the network device 110 for transmitting one or more SRs, and a PUCCH resource 720 is determined by the terminal device 120 for transmitting the multiple CSI reports. The PUCCH resource 720 may be the one that is determined according to the embodiments as described with reference to any one of FIGS. 6A-6D].

15. Yuan provides the method of claim 14, wherein the multiplexing comprises: multiplexing the HARQ response, the first CSI report, and a scheduling request (SR) in the PUCCH [par 0076, Specifically, the terminal device 120 transmits the CSI reports using the PUCCH resource 720 and transmits the SR(s) using the PUCCH resource 710]


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 7-10, 13, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yuan  et al (U.S. Pub No. 2021/0022129 A1) in view of Xiong et al (U.S. Pub No. 2019/0261361 A1)

3. Yuan defines the method of claim 1, Yuan fail to show further comprising: multiplexing a second CSI report, regarding the first DL channel or a second DL channel from the BS, in the PUCCH with the first CSI report and the HARQ response 
 	In an analogous art Xiong show further comprising: multiplexing a second CSI report, regarding the first DL channel or a second DL channel from the BS, in the PUCCH with the first CSI report and the HARQ response [par 0052, 0057, When a UE is configured to transmit two colliding CSI reports, if y values are different between the two CSI reports. Otherwise, the two CSI reports are multiplexed or either is dropped based on the priority values. If a second CSI resource does not overlap with the determined PUCCH and uses PUCCH format 3 or 4, these two long PUCCHs cannot be multiplexed in a TDM manner in a slot].



7. Yuan creates the method of claim 5, further comprising: Yuan fail to show multiplexing a second CSI report, regarding the first DL channel or a second DL channel from the BS, in the PUCCH with the first CSI report and the HARQ response.
 	In an analogous art Xiong show multiplexing a second CSI report, regarding the first DL channel or a second DL channel from the BS, in the PUCCH with the first CSI report and the HARQ response[par 0052, 0057, When a UE is configured to transmit two colliding CSI reports, if y values are different between the two CSI reports. Otherwise, the two CSI reports are multiplexed or either is dropped based on the priority values. If a second CSI resource does not overlap with the determined PUCCH and uses PUCCH format 3 or 4, these two long PUCCHs cannot be multiplexed in a TDM manner in a slot].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Yuan and Xiong because UE can identify that a resource for a PUCCH transmission with HARQ-ACK information and/or a resource for a PUCCH associated with a SR overlap in time with two resources for respective PUCCH transmissions.


8. Yuan provide the method of claim 5, Yuan fail to show  wherein the first CSI report corresponds to a second PUCCH resource that corresponds to a second indication of the plurality of indications and wherein the HARQ response corresponds to a third PUCCH resource that corresponds to a third indication of the plurality of indications, and the method further comprises: determining, based on the second indication and the third indication to multiplex the HARQ response and the first CSI report in the PUCCH.
 	In an analogous art Xiong show wherein the first CSI report corresponds to a second PUCCH resource that corresponds to a second indication of the plurality of indications [par 0062, a first option for a multiplexing of multiple PUCCHs when determined two or more non-overlapping PUCCH resources include at least two long PUCCHs. In this example, CSI#1 can have a higher priority than CSI#2, and the UE can drop CSI#2 PUCCH], and wherein the HARQ response corresponds to a third PUCCH resource that corresponds to a third indication of the plurality of indications [par 0050, SPS HARQ-ACK, when one or more SPS HARQ-ACK and/or SR PUCCH resource overlaps with two or more non-overlapping CSI PUCCHs, CSI report and corresponding PUCCH resource with a highest priority can be selected among two or more nonoverlapping CSI PUCCHs], and the method further comprises: determining, based on the second indication and the third indication to multiplex the HARQ response and the first CSI report in the PUCCH [par 0062, a multiplexing of multiple PUCCHs when determined two or more non-overlapping PUCCH resources include at least two long PUCCHs. In this example, CSI#1 can have a higher priority than CSI#2, and the UE can drop CSI#2 PUCCH].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Yuan and Xiong because UE can identify that a resource for a PUCCH transmission with HARQ-ACK information and/or a resource for a PUCCH associated with a SR overlap in time with two resources for respective PUCCH transmissions.

9. Yuan and Xiong creates the method of claim 8, wherein: Yuan fail to show the determining to multiplex the HARQ response and the first CSI report in the PUCCH is further based on a fourth indication corresponding to a fourth PUCCH resource that corresponds to a scheduling request (SR); and the multiplexing further comprises multiplexing the SR with the HARQ response and the first CSI report.
 	In an analogous art Xiong show the determining to multiplex the HARQ response and the first CSI report in the PUCCH is further based on a fourth indication corresponding to a fourth PUCCH resource that corresponds to a scheduling request (SR); and the multiplexing further comprises multiplexing the SR with the HARQ response and the first CSI report[par 0046, SPS HARQ-ACK, when one or more SPS HARQ-ACK and/or SR PUCCH resource overlaps with two or more non-overlapping CSI PUCCHs, the SPS HARQ-ACK and/or SR and all CSI reports can be multiplexed with an earliest CSI PUCCH resource].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Yuan and Xiong because UE can identify that a 

10. Yuan and Xiong demonstrates the method of claim 8, Yuan fail to show wherein: the determining to multiplex the HARQ response and the first CSI report in the PUCCH is further based on a fourth indication corresponding to a fourth PUCCH resource that corresponds to a second CSI report regarding the first DL channel or a second DL channel from the BS; and the method further comprises: multiplexing the second CSI report in the PUCCH with the first CSI report and the HARQ response.
 	In an analogous art Xiong show wherein: the determining to multiplex the HARQ response and the first CSI report in the PUCCH is further based on a fourth indication corresponding to a fourth PUCCH resource that corresponds to a second CSI report regarding the first DL channel or a second DL channel from the BS[par 0046, SPS HARQ-ACK, when one or more SPS HARQ-ACK and/or SR PUCCH resource overlaps with two or more non-overlapping CSI PUCCHs, the SPS HARQ-ACK and/or SR and all CSI reports can be multiplexed with an earliest CSI PUCCH resource]; and the method further comprises: multiplexing the second CSI report in the PUCCH with the first CSI report and the HARQ response [par 0052, 0057, When a UE is configured to transmit two colliding CSI reports, if y values are different between the two CSI reports. Otherwise, the two CSI reports are multiplexed or either is dropped based on the priority values. If a second CSI resource does not overlap with the determined PUCCH and uses PUCCH format 3 or 4, these two long PUCCHs cannot be multiplexed in a TDM manner in a slot].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Yuan and Xiong because UE can identify that a resource for a PUCCH transmission with HARQ-ACK information and/or a resource for a PUCCH associated with a SR overlap in time with two resources for respective PUCCH transmissions.

13. Yuan conveys the method of claim 11, Yuan fail to show further comprising: multiplexing a second CSI report, regarding the first DL channel or a second DL channel from the BS, in the PUCCH with the first CSI report and the HARQ response.
 	In an analogous art Xiong show further comprising: multiplexing a second CSI report, regarding the first DL channel or a second DL channel from the BS, in the PUCCH with the first CSI report and the HARQ response [par 0052, 0057, When a UE is configured to transmit two colliding CSI reports, if y values are different between the two CSI reports. Otherwise, the two CSI reports are multiplexed or either is dropped based on the priority values. If a second CSI resource does not overlap with the determined PUCCH and uses PUCCH format 3 or 4, these two long PUCCHs cannot be multiplexed in a TDM manner in a slot].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Yuan and Xiong because UE can identify that a resource for a PUCCH transmission with HARQ-ACK information and/or a resource for 


16. Yuan displays the method of claim 14, further comprising: Yuan fail to show multiplexing a second CSI report, regarding the first DL channel or a second DL channel from the BS, in the PUCCH with the first CSI report and the HARQ response.
 	In an analogous Xiong show multiplexing a second CSI report, regarding the first DL channel or a second DL channel from the BS, in the PUCCH with the first CSI report and the HARQ response[par 0052, 0057, When a UE is configured to transmit two colliding CSI reports, if y values are different between the two CSI reports. Otherwise, the two CSI reports are multiplexed or either is dropped based on the priority values. If a second CSI resource does not overlap with the determined PUCCH and uses PUCCH format 3 or 4, these two long PUCCHs cannot be multiplexed in a TDM manner in a slot].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Yuan and Xiong because UE can identify that a resource for a PUCCH transmission with HARQ-ACK information and/or a resource for a PUCCH associated with a SR overlap in time with two resources for respective PUCCH transmissions.



Response to Arguments
Xiong does not anticipate or suggest independent claim 1. More specifically, Xiong does not disclose each and every feature recited by independent claim 1, such as “receiving an indication from a base station (BS) that multiplexing of hybrid automatic retransmission request (HARQ) information and channel state information (CSI) is enabled in all physical uplink control channel (PUCCH) resources” (emphasis added).
Xiong also does not anticipate or suggest independent claim 11. More specifically, Xiong does not disclose each and every feature recited by independent claim 11, such as “receiving, from a base station (BS), a plurality of indications, wherein each indication indicates whether multiplexing of hybrid automatic retransmission request (HARQ) information and channel state information (CSI) is enabled on a corresponding physical uplink control channel (PUCCH) resource” and “determining, based on a first indication of the plurality of indications, that multiplexing of HARQ information and CSI is enabled in all of the PUCCH resources” (emphasis added).

Applicant argument are moot in view of newly rejected claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON A HARLEY whose telephone number is (571)270-5435.  The examiner can normally be reached on 7:30-300 6:30-8:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad M Nawaz can be reached on (571) 272-3988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JASON A HARLEY/Examiner, Art Unit 2468                                                                                                                                                                                                        
/ASAD M NAWAZ/Supervisory Patent Examiner, Art Unit 2468